Order entered November 20, 2013




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                     No. 05-13-00990-CV

                             JEANNIE MCKELVY, Appellant

                                              V.

        COLUMBIA MEDICAL CENTER OF MCKINNEY SUBSIDIARY, L.P.,
              D/B/A MCKINNEY MEDICAL CENTER, Appellee

                     On Appeal from the 380th Judicial District Court
                                  Collin County, Texas
                         Trial Court Cause No. 380-04187-2011

                                          ORDER
       In an order dated November 7, 2013, the Court abated this appeal to allow the trial court

to sign an order granting the defendant’s motion to dismiss. On November 14, 2013, the Court

received a supplemental clerk’s record containing the requested order.        Accordingly, we

REINSTATE this appeal. Appellant’s brief is due THIRTY DAYS from the date of this order.


                                                     /s/   DAVID LEWIS
                                                           JUSTICE